Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 18 May 1787
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Amsterdam 18th May 1787
          
          Agreeable to what we had the honor to acquaint Your Excellency the 15th Instant, We have exerted ourselves to procure Money for Payment of the Interest due the First Proximo by the United-States; A Matter very difficult to be accomplished, as we had against us the late News from America, no immediate flattering Prospects and an excessive Scarcity of Money here at present. We have however been successful enough to persuade the Undertakers, to subscribe to a New Loan for One Million of Florins, upon the following Conditions—
          One Thousand Bonds of One Thousand Guilders each, to be issued upon the same Conditions as the preceeding Loan of Five per Cent, the Interest commencing the First of June.—
          Of which Thousand Bonds, Two Hundred and Forty to be immediately negotiated to the Subscribers; The one Half of their Amount to be paid upon delivery of the Bonds, The Undertakers reserving to themselves the Faculty of taking One Months Credit for Payment of the remaining Half.
          The Surplus Seven Hundred and Sixty Bonds, are to remain in our Custody, subject to be delivered to the Undertakers, Each one in proportion to his Subscription, at the same rate of those actually negotiated. At the expiration of which Period, those on hand will be at the free disposal of Congress.—
          Congress shall not be at liberty to make any further Money Negotiations in this Country, until the surplus Seven Hundred and Sixty Bonds shall be placed, or before the End of the Eighteen Months they are to lie at the Choice of the Undertakers to purchase them.—
          Such are the best Conditions we have been able to obtain, and altho’ the Money will cost the United-States Eight per Cent, including Premium, Our Commission, Brokerage and Charges, We deem ourselves fortunate to have been thus able to face the June Interest; An Object Your Excellency justly views of the highest Importance to the Credit and Interest of the United-States. By this Arrangement, we shall be obliged, to advance Part of the Interest, until the Undertakers shall have compleated Payment for the engaged Bonds; Upon which Advances we do not doubt the United-States will most readily admit our Charge of Interest.—
          
          We endeavoured all in our Power, that the Money should be received by us in Recepisses, and thus leave you the time to visit this Country at your conveniency to pass the Bonds. But the Undertakers have insisted as an absolute condition, that they should be liable to pay only on receipt of the Bonds signed and perfected by you; So that there is an indispensable Necessity for Your Excellency’s setting out for this Country, with the full Power you have from Congress, by the Packet that will leave Harwich next Wednesday or at latest on saturday the 26th: Instant, when we will have every thing ready, that Your Excellency may be able to return by the next or following Packet: We request Your Excellency to be assured, nothing in our Power was left untried to spare you this Jaunt so suddenly; But since the Payment of the June Interest entirely depends upon this Exertion of Your Excellency, We are confident it will be undertaken with Alacrity; And upon this Conviction we have assumed to advertise the Payment of the Interest on the First of June; Which is in all our News-Papers of this day.—
          We are respectfully / Your Excellency’s / Most obedient and very / humble Servants
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
        